Citation Nr: 1548617	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had service as a Special Philippine Scout from May 1946 to March 1949.  He died in August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the benefit sought on appeal.  The initial claimant in this case was the Veteran's surviving spouse; however, the surviving spouse died in February 2011, during the pendency of this appeal.  Following her death, the RO substituted her daughter as the claimant and confirmed the substitution in a December 2014 letter to the claimant.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied the claimant's petition to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

2.  Additional evidence received since the RO's final February 2008 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received since the RO's February 2008 decision denying the petition to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the context of a claim for dependency and indemnity (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision has been accomplished.  In this respect, through August 2009 and June 2011 notice letters, the RO notified the claimant of the legal criteria governing her claim and the evidence needed to support the claim.  The claimant was further apprised in the August 2009 and June 2011 notice letters of the disability for which the Veteran was service connected during his lifetime.  Thereafter, the claimant was afforded the opportunity to respond.  Hence, the Board finds that the claimant has received notice of the information and evidence needed to substantiate her claim and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the August 2009 and June 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the claimant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the claimant identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned August 2009 and June 2011 notice letters.  The claimant was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the August 2009 and June 2011 letters.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2014).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen has been accomplished.  Specifically with regard to the claim to reopen, the RO informed the claimant of the requirements as set forth in 38 C.F.R. § 3.156(a) by the August 2009 and June 2011 notice letters.  The notice letters provided the regulatory definition of "new and material" evidence.  The claimant was also told of the evidence and information necessary to establishing the underlying claim in the August 2009 letter.  Specifically regarding VA's duty to notify, the Board finds that the August 2009 notice letter to the claimant apprised her of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from her, what evidence VA was responsible for getting, and what information VA would assist in obtaining on her behalf.

The Board further acknowledges that the U.S. Court of Appeals for Veterans Claims (Court) held that in petitions to reopen, as in the present case, the proper notice needed to include not only that evidence and information needed to reopen a claim and the elements required for claim substantiation, but also the reason(s) for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Subsequently, in a precedential opinion, the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that the Court's holding in Kent was no longer applicable due to subsequent decisions of the U.S. Court of Appeals for the Federal Circuit and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub. Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  As such, VAOPGCPREC 6-2014 determined that the proper notice only required claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial. Consequently, the Board does not find that the VCAA requires remand to the RO; nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of treatment he received since service.  The claimant has additionally submitted the Veteran's death certificate and multiple statements in support of her claim.  The RO also obtained a VA medical expert opinion in June 2011, report of which is of record.  The Board finds that the VA opinion obtained is adequate, as it is predicated on consideration of all of the pertinent evidence, to include the statements of the claimant, and documents that the examiner conducted a full review of the claims file.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The claimant has not otherwise alleged that there are any outstanding records probative of the claim that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

In a February 2008 rating decision, the RO denied the claimant's petition to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death, finding that no new and material evidence had been submitted.  The claimant did not perfect an appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  In April 2009, the claimant again sought to reopen the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for entitlement to service connection for the cause of the Veteran's death was the February 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's surviving spouse filed her original application for entitlement to service connection for the cause of the Veteran's death in October 1986; the RO denied the claim in November 1988.  In so doing, the RO found that the Veteran's service-connected left forehead scar had not contributed substantially or materially to his death, nor was hypertension that caused his death etiologically related to his time in service.  This decision was not appealed and therefore became final.  The claimant has filed multiple petitions to reopen the previously denied claim, most recently in November 2007; the RO denied this most recent petition to reopen the claim in February 2008, and denied a petition for reconsideration of the denial in December 2008.  The claimant now again asserts that the Veteran's death was brought about due to his service or service-connected disability and that service connection for the cause of his death is therefore warranted.  

Evidence of record in 2008 included the Veteran's service treatment records and records of post-service private medical treatment, as well as multiple statements from the claimant and the Veteran's widow and report of a VA examination conducted in March 1970, during the Veteran's lifetime.  Review of the service treatment records reflects that in October 1947, the Veteran sought treatment for a forehead laceration.  He was treated with sutures and restricted to quarters for one day before being returned to full duty.  At his March 1949 separation medical examination, the Veteran was found to have "no physical defect," and his head, face, and vascular and neurological systems were examined and found to be normal.

Post-service records considered by the RO in 2008 show that the Veteran underwent VA examination in March 1970 concerning his service-connected left forehead laceration; at that time, he complained of headaches, blurry vision, and dizziness but was found to have only a healed scar.  No neurological or other diagnosis was assigned.  Also of record was a May 1971 letter from a private physician who stated that he had treated the Veteran in April 1971 for complaints of "consistent headache of 10 years' duration," which the Veteran said had begun following the in-service forehead injury.  The physician diagnosed the Veteran with "chronic cerebral concussion with cephalgia."  Records from January and August 1986 showed that the Veteran had been hospitalized on two occasions shortly before his death for diagnoses of cerebral thrombosis with right hemiplegia and hypertensive cardiovascular disease.  The Veteran's death certificate lists his sole cause of death as hypertension.  Also of record in 2008 was a statement from the physician who certified the Veteran's death, in which the doctor stated that, after having reviewed evidence given to her by the Veteran's surviving spouse, she had come to the conclusion that the "immediate cause of death is cerebral thrombosis with right hemiplegia, hypertensive cardiovascular disease."

In addition, of record in 2008 were multiple statements from the Veteran, his surviving spouse, and the claimant concerning the continuity of symptoms of headache, dizziness, and irritability that began in service following the forehead laceration and continued to the Veteran's death.  The surviving spouse and claimant contended in multiple letters to VA that the in-service incident that led to the service-connected forehead laceration caused not just a scar but also a concussion that led to the Veteran's later development of cerebral thrombosis and hypertension, which they contended brought about his death.    

Evidence added to the record since the RO's February 2008 denial includes statements the claimant has submitted in support of her claim, as well as duplicate copies of medical evidence previously of record and report of a VA examination conducted in June 2011.  Report of that examination reflects that the examiner reviewed the claims file and the Veteran's medical records, including both record of the in-service forehead laceration and later reports and statements submitted by private physicians.  The examiner concluded that the Veteran's death was not substantially or materially caused by the service-connected left forehead scar and that the in-service injury had not progressed to "chronic cerebral concussion with cephalgia."  In so finding, the examiner acknowledged the post-service diagnoses of chronic concussion but noted that the physician who assigned that diagnosis had read an x-ray of the Veteran's skull as normal and had found him to have no neurological abnormalities at the time of the evaluation.  The examiner further noted that the March 1970 VA examination, conducted during the Veteran's lifetime, had not found him to have any complications from the scar, which had been noted at the time to be well healed and stable.  The examiner further noted that the Veteran's headache "would have many possibilities for its etiology" and had not been reported until nearly a decade after the in-service forehead laceration.  The examiner stated that any hematoma caused by the in-service injury would have manifested immediately after the laceration, not 40 years later as the claimant contends.  The examiner concluded that the Veteran's hypertension was a risk factor for the stroke that ultimately proved fatal, but that hypertension was not brought about by the service-connected forehead laceration.    

Upon review of the above evidence, the Board finds that new and material evidence relating to this claim has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers; however, none of this evidence is material for purposes of reopening the claim.  Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran's death was brought about by any incident of service, or by service-connected disability.   

As noted above, the evidence previously of record did not establish that the Veteran's death was in any way linked to his service, or to service-connected disability.  Further, evidence received since the February 2008 denial includes only the claimant's contention that the Veteran's death was brought about by the service-connected forehead laceration.  This information, however, does not tend to prove the claim in a manner different from what was already shown in February 2008.  In that connection, the Board acknowledges that the claim was initially denied because the Veteran's death had not been etiologically linked to service or to service-connected disability.  The claimant has contended that she believes the Veteran's death was caused by the in-service injury that caused the service-connected forehead laceration or otherwise to his service, but she made these contentions prior to the previous February 2008 denial of this claim.  The fact remains that no evidence of record tends to show that the Veteran's service, or his service-connected forehead laceration, contributed substantially or materially to his death, and the claimant has submitted no new evidence to contradict such a finding.  To the contrary, the only new medical evidence of record-the June 2011 VA examination-provides an expert opinion that the Veteran's death was not related to his service or service-connected disability.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship between the Veteran's death and his service and service-connected disability, it is cumulative of what was previously known.

The Board thus concludes that the evidence received since the February 2008 rating decision concerning the petition to reopen the previously denied claim for service connection for the cause of the Veteran's death is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran's death was brought about by service or service-connected disability.  Thus, none of the evidence raises a reasonable possibility of substantiating the claim.

The Board has also considered the assertions of the claimant that the Veteran was a prisoner of war during World War II, and that "his death was related to his POW experience."  In particular, the claimant indicated that the Veteran had related that his POW experience occurred during service as a guerrilla sometime between 1942 and 1945.  The National Personnel Records Center, however, has certified that the Veteran had no service as a member of the recognized guerrillas in the service of the Armed Forces of the United States prior to his period of service from May 1946 to March 1949.  Thus, although the Board acknowledges that the claimant's report of the Veteran's contentions concerning his claimed POW experiences is presumed credible under Justus, 3 Vet. App. at 512-513, there is simply no basis for basing a grant of service connection for the cause of his death on those experiences, which did not occur during his qualifying service.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, these statements do not amount to new and material evidence.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Under the circumstances described above, the Board concludes that new and material evidence relating to the claim for entitlement to service connection for the cause of the Veteran's death has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied.  (As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, and the claim is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


